UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7150



CALVIN PRESSLEY,

                                              Plaintiff - Appellant,

          versus


OFFICER FLOYD, 7/3 Shift; THOMAS R. CORCORAN,
Warden,   Maryland  Correctional   Adjustment
Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
2811-L)


Submitted:   December 20, 2001         Decided:     December 28, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Pressley, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin Pressley appeals the district court’s order granting

the Defendants’ motion to dismiss and denying relief on his 42

U.S.C.A. § 1983 (West Supp. 2001) complaint.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Pressley v. Floyd, No. CA-00-2811-L (D. Md. May 25,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2